DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.  Considering claim 1, the prior art does not teach the applicant’s claimed limitations for the reasons cited in the previous office action.
Considering claim 10, the prior art does not teach the applicant’s claimed limitations for the reasons cited in the previous office action.
Considering claim 11, the prior art does not teach a lens drive apparatus comprising: lens; a vibration wave motor that drives the lens, the vibration wave motor comprising: a falling off restriction portion that prevents the rotating members provided in either the fixing member or the movable member form falling off, wherein the rotating members are provided between a first holding portion provided on a surface of the movable member and a second holding portion provided on a surface of the fixing member opposed to the movable member wherein the falling off restriction portion abuts to an opposed portion opposed to the failing off restriction portion, so that a gap between surface provided with the first holding portion and the surface provided with the second holding portion is smaller than a diameter of the rotating members in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837